ITEMID: 001-59481
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF K.P. v. FINLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Georg Ress
TEXT: 8. In February 1991 the applicant suffered a whiplash injury to her neck as a result of a traffic accident. Her insurance company P. paid her a disability allowance until the end of August 1991. In October 1991 the insurance company refused her a further allowance, considering her continuing disability to be caused by other physical illnesses from which she had been suffering prior to the accident. The Board for Accident Compensation (tapaturmalautakunta, olycksfallsnämnden) rejected her appeal. Her further appeal to the Insurance Court (vakuutusoikeus, försäkringsdomstolen) was rejected in November 1992 and the Supreme Court (korkein oikeus, högsta domstolen) refused her leave to appeal in March 1993.
9. Subsequently the applicant again applied to her insurance company for a disability allowance, now relying on a medical report of December 1993 concluding that she remained unable to work. This request was rejected in March 1994, the insurance company essentially having found that her medical condition had remained unchanged since the Insurance Court’s decision of November 1992. The applicant’s appeal was rejected by the Board for Accident Compensation in October 1994 after it had requested an opinion from the insurance company. This opinion was not communicated to the applicant but the company’s views were reproduced in the decision.
10. The applicant’s further appeal was rejected by the Insurance Court on 20 October 1995 after it had obtained a fresh opinion from the insurance company. This opinion, concluding in a proposal that the appeal be rejected, was not communicated to the applicant. Nor was it reproduced or summarised in the Insurance Court’s decision.
11. In 1992 the applicant’s insurance company I. rejected her request for a disability pension, having found that she was not disabled within the meaning of the legislation on employment-based pensions. Her appeal to the Pension Board (eläkelautakunta, pensionsnämnden) was rejected. Her further appeal to the Insurance Court was rejected in 1993.
12. The insurance company rejected the applicant’s renewed pension request in March 1994, referring to its previous decision and finding that the new evidence adduced did not warrant any change in the insurance company’s position. Her appeal to the Pension Board was rejected in June 1994 after it had obtained an opinion from the insurance company. This opinion proposing that the appeal be rejected was not communicated to the applicant, nor was it reproduced or summarised in the Pension Board’s decision.
13. The applicant appealed further to the Insurance Court which also requested an opinion from the insurance company. This opinion, again proposing that the appeal be rejected, was not communicated to the applicant. Nor was it reproduced or summarised in the Insurance Court’s decision of 14 September 1995 by which her appeal was rejected. The Insurance Court considered, in light of the evidence adduced, that the applicant’s ability to work was not so reduced as to render her eligible for an employment-based disability pension.
14. The applicant’s request for a national disability pension was rejected by the Social Security Institution (kansaneläkelaitos, folkpensionsanstalten) in March 1992. It found that, although she was still suffering from symptoms caused by her neck injury, her headaches and other symptoms as well as her depression, they were not causing her such inconvenience as to render her incapable of continuing her work as a laboratory assistant when no longer eligible for a daily allowance under the national health insurance scheme. Her appeal to the Appellate Board for Social Insurance (tarkastuslautakunta, prövningsnämnden; “the Appellate Board”) was rejected in August 1992 and her further appeal to the Insurance Court was rejected in May 1993.
15. The applicant’s renewed request for a national disability pension was rejected by the Social Security Institution on 18 April 1994. It found that she was still suffering from neck and shoulder pain, stiffness, aches, depression and insomnia. Her ability to function physically was nonetheless satisfactory. Given her overall state of health, she was able to continue working as a laboratory assistant or performing similar tasks. Accordingly, she could not be regarded as disabled within the meaning of the National Pension Act (kansaneläkelaki, folkpensionslagen 347/1956).
16. The applicant’s appeal to the Appellate Board was rejected on 15 December 1994 after it had requested an opinion from the Social Security Institution. This opinion was not communicated to the applicant nor was it reproduced or summarised in the Appellate Board’s decision. The Appellate Board considered, in light of all medical and other evidence, that the applicant was not to be regarded as disabled within the meaning of the National Pension Act.
17. The applicant appealed further to the Insurance Court, adducing further medical reports. The Insurance Court obtained an opinion from the Social Security Institution which was dated 27 March 1995 and concluded in a proposal that the appeal should be rejected. This opinion was not communicated to the applicant, nor was it reproduced or summarised in the Insurance Court’s decision of 18 September 1995 by which her appeal was rejected. The Insurance Court referred to the reasons invoked in the Appellate Board’s decision and found that the fresh evidence submitted did not call for any change in the assessment of the applicant’s ability to work.
18. At the relevant time the Insurance Court applied mainly the principles derived from the rules of procedure of the courts of appeal. Insofar as relevant, the Code of Judicial Procedure provided as follows. According to Chapter 25, sections 17 to 20, the opposing party was to be heard in proceedings before appellate courts. According to Chapter 25, section 19, subsection 1, a copy of the observations of the opposing party was to be forwarded to the appellant on request. According to Chapter 26, section 6, the court of appeal was to request written observations from the parties when it obtained evidence on its own initiative and such evidence could affect the decision in the case, unless such hearing of the parties was manifestly unnecessary.
19. From 1 April 1999 onwards the Insurance Court has been applying the Act on Administrative Judicial Procedure (hallintolainkäyttölaki, förvaltningsprocesslagen 586/1996) except with regard to extraordinary proceedings, in respect of which special rules apply (section 9 of the Act on the Insurance Court, as amended by Act no. 278/1999).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
